UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7509


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

ANTONIO SHERROD JONES, a/k/a Birdie,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:03-cr-00172-AWA-FBS-1; 2:15-cv-
00359-AWA)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Sherrod Jones, Appellant Pro Se. Andrew Curtis Bosse, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Sherrod Jones seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Jones has not made

the requisite showing. Accordingly, we deny Jones’ motion and supplemental motion for

a certificate of appealability and dismiss the appeal.      We deny Jones’ motion for

appointment of counsel. We grant Jones’ motion to exceed the page length limitations on

his motion for a certificate of appealability. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              DISMISSED

                                             2